United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, NORTH TEXAS
PROCESSING & DISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1256
Issued: July 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On May 13, 2019 appellant filed a timely appeal from a December 4, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On January 24, 2017 appellant, then a 52-year-old registry clerk, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she experienced stress, sleeplessness, anxiety, and
1

5 U.S.C. § 8101 et seq.

depression after she was bullied while in the performance of duty. She asserted that E.G.,
transportation supervisor, instigated a hostile work environment. Appellant further asserted that
G.A., senior manager of distribution operations, pushed and threatened her twice. In addition, she
claimed that M.S., supervisor of distribution operations, threatened her and tried to fight her three
times. On the reverse side of the claim form, W.C., manager of distribution operations, indicated
that appellant stopped work on the date of injury. He contended that she was not in the
performance of duty because she was involved in an altercation and placed in nonpay status.
In an accompanying February 17, 2017 statement, appellant contended that G.A.
intimidated and verbally harassed her about decisions made by management. She recounted being
summoned to his office and when she asked him why she needed to be present, he became irate
and she responded by telling him to speak to her supervisor, C.J. Appellant noted that E.G. and
M.S. did nothing to prevent her from being harassed by G.A. She became anxious and scared and
requested a union steward. Appellant claimed that G.A. then became belligerent and threatened
to “have something waiting” for her when she returned to work that night. She also claimed that
she was afraid of him because on a previous occasion at work he expressed a desire to commit
suicide, but then questioned why he would do that when he could kill people at work. Appellant
indicated that as G.A. begrudgingly walked her to the union office he badgered her and called her
“sorry, lazy, and good-for-nothing.” G.A. also continuously defamed her character. When they
arrived at the union office, he repeated his prior threat to her in the presence of a union steward.
Appellant noted that as she returned to her work unit she noticed G.A. on the dock. She approached
him to smooth things over with him and he screamed at her and told her to get out of his face. As
appellant walked away, M.S. stalked and verbally taunted her. She feared for her life and recalled
the previous two weeks of terror by M.S. which resulted in her developing shingles. Appellant
faced M.S. who verbally threatened her with physical harm. G.A. grabbed M.S. Appellant claimed
that M.S. tried to fight her three times and she wrote a statement to management conﬁrming her
own behavior. She noted that there was only one witness to this incident, but many false statements
were made against her and in favor of M.S. Appellant claimed that no one said anything about
G.A. pushing her during the altercation.
Appellant contended that since 2009 she had been relentlessly harassed, bullied, and
sabotaged by G.A., M.S., and E.G. She alleged that G.A. had made it clear that he was looking
for a reason to remove her from her position, put her off the clock, and possibly force her into
retirement. Appellant asserted that E.G. retaliated against her and constantly cursed at her because
management ruled in her favor to allow “MVS” drivers to get their mail from the registry unit.
Appellant claimed that on January 22, 2017 she informed her supervisor W.C. that M.S.
was interfering with her job duties.
Appellant contended that she spoke to a postal inspector who told her that G.A.’s comment
was not considered a threat and that he could be physically aggressive and push her if he desired.
Appellant further contended that on January 26, 2017 she filed a case with a postal police
sergeant who informed her that obtaining a restraining order against her assailants from the
Coppell Police Department would be null and void since the post office was a federal building.
The police sergeant assured her that she would be protected, but only advised her that ﬁghts and
weapons were not allowed on federal property.

2

Appellant submitted medical evidence.
OWCP, in a March 10, 2017 development letter, advised appellant that the evidence
submitted was insufficient to establish her claim. It requested that she respond to an attached
questionnaire in order to substantiate the factual elements of her claim and provide medical
evidence to establish that she sustained an emotional condition caused by her federal employment.
In a separate development letter dated March 22, 2017, OWCP requested that the employing
establishment respond to appellant’s allegations and provide additional information regarding the
duties and physical requirements of her position. It afforded both parties 30 days to submit the
necessary evidence.
OWCP thereafter received medical evidence.
In an undated statement, W.C. controverted appellant’s claim, noting that according to
witness statements, on January 24, 2017, appellant stepped into M.S.’s personal space and created
a hostile work environment when she put her foot on top of M.S.’s foot and threatened to stab her
with a pen while they were on the dock. He noted that when G.A. separated them and attempted
to find out what caused the incident, appellant continued to act out. G.A. instructed her and M.S.
to end their tour and return to work at their scheduled time on the night of January 24, 2017. W.C.
noted that appellant had not attended an investigation interview that was scheduled to take place
on that night because she called in and requested three days of unscheduled sick leave.
W.C. submitted a January 24, 2017 disciplinary request/just cause worksheet in which he
proposed to take disciplinary action against appellant for her conduct during the incident on that
date. In a letter of even date, he also put her on emergency placement in an off-duty status,
effective that date. In letters dated February 2, 8, and 23, 2017, W.C. requested that appellant
report to a pre-disciplinary interview (PDI) to discuss her employment status.
W.C. also submitted medical evidence. OWCP thereafter continued to receive medical
evidence.
In a letter dated April 7, 2017, OWCP requested that appellant review the evidence
submitted by the employing establishment and provide comments.
On April 11, 2017 appellant responded to OWCP’s March 10, 2017 development letter. In
a handwritten notation on the development letter, she reiterated her allegation that E.G. instigated
the hostile work environment. Appellant also submitted additional medical evidence.
OWCP subsequently received witness statements dated January 24 and 26, 2017 from
appellant’s coworkers who confirmed that she and M.S. were involved in a verbal and physical
altercation. They heard and observed appellant threaten to stab M.S. with a sharp object in her
hand. Appellant’s foot was also observed on top of M.S.’s foot.
In a January 25, 2017 statement, G.A. noted that, around 3:00 a.m. on January 24, 2017
E.G. called him to the transportation office regarding an ongoing problem with appellant. He
called appellant to resolve any issues. When G.A. asked her about the procedure for dispatching
registered mail to “MVS” drivers she became loud and screamed for a union steward. G.A walked
appellant to the union office to conduct an interview. It was impossible to conduct the interview
3

because she talked over him and the union steward, and did not listen to them. G.A. ended the
meeting and advised appellant and the union steward that he would get back to them. He instructed
appellant to return to her assignment. G.A. noted that she subsequently approached him while he
was on a deck with M.S. She asked to speak to him and he responded that she had a chance to talk
to him when they were with the union steward. Appellant then rushed into M.S.’s face and started
to argue with her. G.A. grabbed M.S. He instructed appellant to return to her work area. G.A.
escorted M.S. outside for a walk to calm her down and stop her from crying. About 30 minutes
later, appellant returned to the dock and again argued with M.S. G.A. sent both women home.
OWCP continued to receive medical evidence.
M.S., in a January 24, 2017 statement, indicated that, on that date, appellant argued with
her, touched her foot, and threatened to stab her with a pen.
Additional witness statements dated January 24 and 26, 2017 from appellant’s coworkers
and E.G. continued to confirm that appellant and M.S. were involved in a verbal altercation and
that appellant placed her foot on top of M.S.’s foot and threatened to stab her with a pen on
January 24, 2017. The witnesses who provided statements noted that they were verbally abused
by appellant. E.G. noted that her drivers complained of being harassed by appellant when they
took mail early to stations on the first dispatch. She noted that on many occasions prior to the
January 24, 2017 incident she had to walk drivers to pick up the mail because appellant made
disparaging remarks about them. When E.G. and appellant met in G.A.’s office to discuss this
matter, appellant asked why G.A. was setting her up.
Appellant, in a January 31, 2017 employee’s statement and an undated statement in
response to W.C.’s statement, reiterated that on January 22, 2017 she complained to W.C. about
M.S.’s constant interference with her dispatching mail. She claimed that two days later she was
bullied and harassed by G.A., E.G., and “MVS” drivers. Appellant contended that such harassment
had been going on for two years and resulted in her physical and emotional illness. She noted that
a postal inspector investigated the January 24, 2017 incident, but he refused to listen to her, was
biased, and sided with management.
In another undated statement, appellant denied a witness’ allegation of verbal abuse. She
contended that she had to call management at least three times a week because he refused to take
registry mail. Appellant also contended that she rejected the witness’ request to have a side fling
with him and he became jealous when she talked to other men at work. Two months ago the
witness started an argument with her.
Appellant’s daughter, in an undated statement, noted that on January 26, 2017 she
accompanied her mother to the employing establishment to file a complaint against G.A. and M.S.
regarding their threats and actual acts of physical harm and verbal abuse with a postal police
sergeant.
Appellant submitted a copy of her EEO complaint and an undated step 2 grievance appeal
form regarding the January 24, 2017 verbal altercation. In an undated summary, she indicated that
her EEO complaint was settled on April 26, 2017.
OWCP continued to receive medical evidence.
4

By decision dated September 13, 2017, OWCP denied appellant’s claim finding that she
had not established a factual basis for her claim because the evidence submitted was insufficient
to substantiate that the January 24, 2017 incident occurred as alleged. It concluded, therefore, that
the requirements had not been met to establish an injury as defined by FECA.
On October 6, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review.
A January 26, 2017 witness statement by appellant’s coworker noted that on January 24,
2017 she heard yelling on the dock. When she went onto the dock she saw G.A. and another
employee trying to calm M.S. down. M.S. was upset because appellant had apparently threatened
her. After appellant was escorted to her work area by an employee she returned and yelled at M.S.
who became upset again. She noted that G.A. sent both women home.
In a June 17, 2017 witness statement, B.P., another coworker, indicated that E.G. had
directed derogatory language towards her and black male drivers and falsely accused her of having
a sexual relationship with drivers. She noted that she had lost a sister who was also harassed by
E.G.
An undated and unsigned summary of appellant’s EEO redress presentation continued to
allege that she was harassed, retaliated against, and intimidated by E.G., M.S., and W.C. on
January 24, 2017 and worked in a hostile and an offensive work environment.
Appellant submitted a document indicating that management settled her grievance and paid
her for time lost from work.
Additional medical evidence was submitted.
An OWCP hearing representative, by decision dated February 5, 2018, vacated the
September 13, 2017 decision and remanded the case because OWCP had not sent documents
submitted by appellant in response to its March 10, 2017 development letter to the employing
establishment for review and comments. He recommended that appellant’s claim should be
converted into an occupational disease claim as the claimed incidents occurred over a period more
than a single workday.
On remand, by letter dated February 6, 2018, OWCP requested that the employing
establishment review appellant’s allegations and provide comments. It was afforded 30 days to
respond. No response was received.
OWCP received additional medical evidence.
By decision dated December 4, 2018, OWCP denied appellant’s emotional condition
claim. It accepted that on January 24, 2017 she was called into the transportation office by G.A.
OWCP also accepted that appellant was instructed to report to W.C.’s office on February 2, 2017
for an investigative interview, on February 8, 2017 for a PDI, on February 23, 2017, and on
March 6, 2017 to discuss her employment status. However, it found that these accepted incidents
were not compensable factors of employment as they involved supervisory actions regarding
investigative and disciplinary matters and no error or abuse was established in the handling of
5

these matters. OWCP concluded, therefore, that the requirements had not been met to establish an
injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) medical evidence establishing that he or she has an emotional
or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that the
emotional condition is causally related to the identified compensable employment factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. When the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.6
To the extent that disputes and incidents alleged as constituting harassment by coworkers
are established as occurring and arising from a claimant’s performance of his or her regular duties,
these could constitute employment factors.7 However, for harassment to give rise to a
compensable disability under FECA there must be evidence that harassment did, in fact, occur.

2

Id.

3

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
5

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
6

Lillian Cutler, 28 ECAB 125 (1976).

7
See B.S., Docket No. 19-0378 (issued July 10, 2019); M.R., Docket No. 18-0304 (issued November 13, 2018);
David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

6

Mere perceptions of harassment are not compensable under FECA.8 Additionally, verbal
altercations and difficult relationships with supervisors, when sufficiently detailed by the claimant
and supported by the record, may constitute factors of employment. This does not imply, however,
that every statement uttered in the workplace will give rise to coverage under FECA.9
An employee’s emotional reaction to administrative or personnel matters generally falls
outside of FECA’s scope.10 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.11 However, to the extent the evidence demonstrates that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities, such
action will be considered a compensable employment factor.12 Harassment and discrimination by
supervisors and coworkers, if established as occurring and arising from the performance of work
duties, can constitute a compensable employment factor.13 A claimant, however, must substantiate
allegations of harassment and discrimination with probative and reliable evidence.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
Appellant has attributed her emotional condition in part to Cutler15 factors. She contended
that M.S. constantly interfered with her job duties. Pursuant to Cutler,16 this allegation could
constitute a compensable employment factor if appellant established that her regular job duties or
special assignment caused an emotional condition. The Board finds, however, that appellant
submitted no evidence in support of her allegation that M.S. interfered with the performance of

8

A.E., Docket No. 18-1587 (issued March 13, 2019); Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

9

Y.B., Docket No. 16-0193 (issued July 23, 2018); Marguerite J. Toland, 52 ECAB 294 (2001).

10

G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170, 171 (2001);
Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42 ECAB
566 (1991).
11

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005); McEuen, id.

12

Id.

13
C.B., Docket No. 19-1351 (issued March 25, 2020); D.W., Docket No. 19-0449 (issued September 24, 2019);
E.K., Docket No. 17-0246 (issued April 23, 2018); T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB
311 (2006).
14

D.W., id.; E.K., id.; C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

15

Supra note 6.

16

See id.

7

her duty to dispatch mail. Without evidence substantiating her allegation, she has not met her
burden of proof to establish a compensable factor of employment under Cutler.17
Appellant has further attributed her emotional condition to verbal abuse, threat of physical
harm, and harassment by G.A., M.S., and E.G in a hostile and an offensive work environment.
She alleged a series of incidents where G.A. was belligerent and defamed her character. She also
alleged that W.S. verbally taunted her and tried to fight her on several occasions. While the Board
has recognized the compensability of physical threats or verbal abuse in certain circumstances,
this does not imply that every statement uttered in the workplace will give rise to coverage under
FECA.18
The Board finds that the factual evidence of record fails to support appellant’s allegations
of verbal abuse and physical threats. Appellant did not provide statements from witnesses with
further details regarding her own allegation of verbal abuse and physical threats and harm by G.A.
and M.S. Based on the evidence of record, the Board finds that appellant has not established, with
corroborating evidence, that she was verbally abused and physically threatened on January 24,
2017 by G.A. and M.S.19
Appellant has also alleged that since 2009 she had been retaliated against by E.G., G.A.,
and M.S. She asserted that E.G. retaliated against her and constantly cursed at her because
management ruled in her favor to allow “MVS” drivers to get their mail from the registry unit.
Appellant contended that G.A. had made it clear that he was looking for a reason to remove her
from her position and force her into retirement.
The Board finds that the factual evidence of record fails to support appellant’s allegations
of retaliation by E.G., G.A., and M.S. She did not submit any witness statements corroborating
her allegation. E.G. noted that her drivers complained about being harassed by appellant and being
subjected to her disparaging remarks when they took mail early to stations on the first dispatch.
Based on the evidence of record, the Board finds that appellant has not established, with
corroborating evidence, that she was subjected to retaliation by E.G., G.A., and M.S.
The Board further finds that appellant’s allegations regarding being summoned to the
transportation office on January 24, 2017 by G.A.,20 investigations of the allegations of verbal
abuse, physical threat, and harassment on January 24, 2017,21 the filing of an EEO complaint

17

Id.

18

C.B., supra note 13; D.W., supra note 13; E.K., supra note 13; Charles D. Edwards, 55 ECAB 258 (2004).

19

Id.

20

F.W., Docket No. 19-0107 (issued June 10, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
Beverly R. Jones, 55 ECAB 411, 416 (2004).
21
See D.W., supra note 13; M.R., Docket No. 17-1803 (issued February 8, 2019); M.R., Docket No. 18-0304 (issued
November 13, 2018); D.G., Docket No. 17-0514 (issued May 4, 2018).

8

regarding the January 24, 2017 verbal and physical altercation with M.S.,22 and the issuance of
disciplinary letters for appellant’s conduct during this incident23 relate to administrative functions
or personnel matters of the employer and not the regular or specially-assigned work duties of the
employee. For an administrative or personnel matter to be considered a compensable factor of
employment, the evidence must establish error or abuse on the part of the employer.24 The Board
finds that appellant did not submit sufficient evidence to establish error or abuse with respect to
administrative/personnel matters. Although she expressed dissatisfaction with the supervisory
actions of G.A., the Board has held that mere dislike or disagreement with certain supervisory
actions will not be compensable absent error or abuse on the part of the supervisor.25
Finally, while the record indicates that appellant’s EEO grievance was settled by the
employing establishment and she was paid for time lost from work, there was no final EEO
decision finding that the employing establishment committed error or abuse.26 The Board finds
that appellant has not established error or abuse in the handling of the above-noted administrative
matters, and thus she has not established a compensable employment factor.
As the Board finds that appellant has not established a compensable employment factor, it
is not necessary to consider the medical evidence of record.27
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.

22

See W.F., Docket No 18-1526 (issued November 26, 2019); B.O., Docket No. 17-1986 (issued January 18, 2019);
E.T., Docket No. 17-0672 (issued April 26, 2018); Michael A. Salvato, 53 ECAB 666, 668 (2002).
23

F.W., supra note 20; G.R., Docket No. 18-0893 (issued November 21, 2018).

24

See D.W., supra note 13; B.O., supra note 22; Judy Kahn, 53 ECAB 321 (2002).

25

F.W., supra note 20; B.S., Docket No. 19-0378 (issued July 10, 2019); T.C., Docket No. 16-0755 (issued
December 13, 2016).
26

J.E., Docket No. 17-1799 (issued March 7, 2018).

27

See R.B., Docket No. 19-0434 (issued November 22, 2019); B.O., supra note 22 (finding that it is not necessary
to consider the medical evidence of record if a claimant has not established any compensable employment factors).
See also Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

9

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 28, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

10

